DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 02/01/2022, Claim(s) 1, 3, 5, 7, 9, 11, 13 and 15 are amended and Claim(s) 6, 8, 13 and 16-20 are cancelled.  The currently pending and allowed claims are Claims 1-5, 7, 9-13 and 15.    It is noted that an interview was held (see interview summary of 02/01/2022) and made of record and it is also noted that the suggestions made by the examiner to advance prosecution were adopted in the response thereby placing the claims in condition for allowance.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The supplemental amendment of 02/01/2022 has mooted the remaining 112 rejections.
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by Goffi, Niebling, Randen, Bradshaw and Griffiths, the close prior arts of record, decorative transfers with curable pigments and a carrier sheet are well-known.  However, none of the prior art of record including Goffi, Niebling, Randen, Bradshaw and Griffiths provides sufficient suggestion or motivation to arrive at a decorative transfer with the specific grid pattern overlays and the specific structural features as required in the present claims.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the art. None of the prior art of record teaches, discloses or suggests a decorative transfer with the specific steps and the specific schematics in the manner as those recited the present claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764